                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JEREMY LAJEUNESSE,

       Plaintiff,

vs.                                                        Civ. No. 18-214 KG/JHR

BNSF RAILWAY COMPANY,

       Defendant.

                                     FINAL JUDGMENT

       Having granted Defendant’s Motion to Dismiss Plaintiff’s Complaint as a Sanction for

Plaintiff’s Willful Abuse of Discovery Process, (Doc. 56), the Court hereby enters final judgment

in accordance with Fed. R. Civ. P. 58.

       IT IS ORDERED that Plaintiff’s Complaint, (Doc. 1), is DISMISSED WITH

PREJUDICE.




                                            _
                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
